Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/2/22.  Claim 1 is amended.  Claims 1-17 are pending.
The previous 112 second paragraph rejection is withdrawn after consideration of applicant’s comment.
Claim Rejections - 35 USC § 103
Claims 1-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriki ( 4752493) as evidence by Almeida ( 2008/0057157) .
For claim 1, Moriki discloses a crispy baked snack having a three-dimensionally structure.  The structure comprises a top layer and a bottom layer and has a hollow cavity.  The structure also comprises a first end segment, second segment and a middle segment. The structure is formed from a dough comprising small swelling farinaceous materials such as maize, rice, wheat etc.. or starches separated from the sources and large swelling farinaceous material such as tapioca, taro, waxy corn etc.. or the starches derived from these sources.  For claim 4, the structures include figures having first arch and second arch which are inverted with respect to one another.  For claims 9,11, the farinaceous material is partially gelatinized. For claim 13, the baked snack does not include oil and the claimed range include 0 amount. ( see columns 1-2,4-6, the examples and drawing)
Moriki does not disclose the average height characteristic and the specific combination of corn flour, tapioca flour, and starch  and the bottom layer having an average thickness greater than the top layer as in claim 1, the dimension characteristics as in claims 2-4,7, the compress force as in claim 6, the specific flour combination and amounts as in claims 8,10,12 and the properties as in claims 14-17.
Almeida discloses a puffed cracker-like food products made from sheeted dough.  Almeida teaches that  with regard to the thickness of the sheets, it is optimal to provide a first sheet thickness for the bottom sheet, and a second, greater sheet thickness for the top sheet, so that, after puffing, the sheets are approximately equal thicknesses. The second sheet stretches during puffing, and, since the bottom sheet is bound by the baking surface, the bottom sheet does not stretch to such an extent. The second sheet therefore creates a dome shape. However, if differing dimensions are desired, the relative dough thicknesses may be altered to take the dough stretching phenomenon into account.  ( see paragraph 0043)
The new limitation of the thickness of the bottom layer being greater than the top layer does not define over Moriki because such property is obviously inherent in the Moriki product.  The claimed product is a bake product that is formed from a sheeted dough of certain thickness, cut into shaped pieces and baking the pieces.  Moriki discloses baked snack made of the same processing steps as disclosed in the instant specification. Thus, it is expected the same property is obtained in absence of evidence showing otherwise. The property of different in thickness in the baked pieces is further supported by Almeida which teaches that dough expands differently as it is baked.  The portion that is directly on the baking surface does not stretch as much as the portion that is not in direct contact with the baking surface.  Thus, as the dough pieces in Moriki are baked, the portion in direct contact with the baking surface will inherently does not expand as much as the portion not in direct contact with the baking surface.  This will give different thickness of the baked pieces.  The feature of top and bottom layers is matter of perspective from the angle in which the pieces are viewed.  The critical feature is that one layer has a greater thickness than the other and such property is inherent in the Moriki product.   As shown in the example 2, the dough can be made using corn starch, wheat flour and rice flour.  Moriki also discloses various other types of flour including tapioca and maize flour.  Thus, it would have been obvious to use a combination of corn starch, corn flour and tapioca flour when desiring the flavor and taste of such combination.  The selection would have been an obvious matter of choice.  It would have been obvious to use masa flour in combination with regular corn flour as an obvious matter of taste variance as it is known masa flour has a specific different taste due to processing with lime.  It would have been obvious to select any varying proportion of the different flours depending on the taste and flavor wanted.  Determining the concentration of different flours can readily be done through routine experimentation.  It would have been obvious to change the dimensional characteristics as changing the design choice of the product without changing its functionality. The feature of different thickness in different segment is  expected in the Moriki product as the same processing sequence is carried out to obtain the baked snack.  This is evidence by Almeida that shows that dough piece expands to different rates in different portions.  As shown in the pictures, Moriki teaches various configurations for  the product.  Properties such as compression force, linear distance, average dropoff and compression peaks describes the textural attribute of the product.  Since the Moriki product is crisp, it is expected the properties would be similar.  If not, it would have been within the skill of one in the art to obtain properties that would give the most optimum textural attribute to the baked product.  Such determination would only require routine experimentation.
Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.
In the response, applicant argues that Moriki discloses the necessity of having a smooth thin sheet of dough that is uniformed thickness in order to produce the three-dimensional baked snack which is in contrast to the limitation is claim 1.  This argument is not persuasive.  The limitation in claim 1 correlates to the final baked product, not to a sheeted dough.  The instant specification discloses the dough is sheeted to desired thickness, cut into pieces and baked the pieces.  The pieces are cut from a single sheeted sheet.  There is no disclosure that the dough is sheeted such as the top layer has a different thickness from the bottom layer. The new limitation of the thickness of the bottom layer being greater than the top layer does not define over Moriki because such property is obviously inherent in the Moriki product.  The claimed product is a bake product that is formed from a sheeted dough of certain thickness, cut into shaped pieces and baking the pieces.  Moriki discloses baked snack made of the same processing steps as disclosed in the instant specification. Thus, it is expected the same property is obtained in absence of evidence showing otherwise. The property of different in thickness in the baked pieces is further supported by Almeida which teaches that dough expands differently as it is baked.  The portion that is directly on the baking surface does not stretch as much as the portion that is not in direct contact with the baking surface.  Thus, as the dough pieces in Moriki are baked, the portion in direct contact with the baking surface will inherently does not expand as much as the portion not in direct contact with the baking surface.  This will give different thickness of the baked pieces.  The feature of top and bottom layers is matter of perspective from the angle in which the pieces are viewed.  The critical feature is that one layer has a greater thickness than the other and such property is inherent in the Moriki product.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 21, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793